    Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

PROFECTUS TECHNOLOGY LLC,         §
                                  §
          Plaintiff,              §
                                      CIVIL ACTION NO. 6:20-cv-00101-ADA
                                  §
    v.                            §
                                      JURY TRIAL DEMANDED
                                  §
GOOGLE LLC,                       §
                                  §
          Defendant.
                                  §


   DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS MOTION FOR
 PARTIAL SUMMARY JUDGMENT OF LIMITED PRE-SUIT DAMAGES AND NO
                    WILLFUL INFRINGEMENT
Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 2 of 15
Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 3 of 15
     Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 4 of 15



                        TABLE OF AUTHORITIES
                              (continued)

                                                                       Page
STATUTES




                                   iii
       Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 5 of 15




       Profectus fails to raise a genuine dispute as to any material fact. The Court should,

therefore, grant partial summary judgment of no pre-suit damages before March 8, 2019, and

summary judgment of no willful infringement.




                                               1
Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 6 of 15
Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 7 of 15




                               3
        Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 8 of 15




       The Federal Circuit recently reiterated that actual notice under § 287(a) requires notifying

an accused infringer of the “activity that is believed to be an infringement.” Lubby, --- F. 4th at -

--, 2021 WL 3889816, at *4 (citation omitted). That is consistent with its precedent that “actual

notice requires the affirmative communication of a specific charge of infringement by a specific

accused product or device.” Amsted Indus. Inc. v. Buckeye Steel Castings Co., 24 F.3d 178, 186

(Fed. Cir. 1994).




                                                 4
Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 9 of 15




                               5
Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 10 of 15




                               6
Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 11 of 15
       Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 12 of 15




C.     Conclusion

       The court should grant summary judgment that: (i) Profectus is not entitled to pre-suit

damages for the period before March 8, 2019, and (ii) Profectus is not entitled to a finding of

willful infringement.


                                              8
      Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 13 of 15




Dated: September 16, 2021          Respectfully submitted,

                                   By /s/ Marc J. Pensabene
                                   Steve McConnico
                                   Texas State Bar No. 13450300
                                   Paige Arnette Amstutz
                                   Texas State Bar No. 00796136
                                   SCOTT, DOUGLASS & MCCONNICO, LLP
                                   303 Colorado Street, Suite 2400
                                   Austin, TX 78701
                                   Telephone: (512) 495-6300
                                   Facsimile: (512) 495-6399
                                   smcconnico@scottdoug.com
                                   pamstutz@scottdoug.com

                                   Darin W. Snyder (Pro Hac Vice)
                                   dsnyder@omm.com
                                   Luann L. Simmons (Pro Hac Vice)
                                   lsimmons@omm.com
                                   Mark Liang (Pro Hac Vice)
                                   mliang@omm.com
                                   Daniel Silverman (Pro Hac Vice)
                                   dsilverman@omm.com
                                   O’MELVENY & MYERS LLP
                                   Two Embarcadero Center, 28th Floor
                                   San Francisco, California 94111-3823
                                   Tel: (415) 984-8700
                                   Fax: (415) 984-8701

                                   Marc J. Pensabene (Pro Hac Vice)
                                   mpensabene@omm.com
                                   O’MELVENY & MYERS LLP
                                   Times Square Tower
                                   7 Times Square
                                   New York, NY 10036
                                   Tel: (212) 326-2000
                                   Fax: (212) 326-2061

                                   Stacy P. Yae (Pro Hac Vice)
                                   syae@omm.com
                                   O’MELVENY & MYERS LLP
                                   400 South Hope Street, 18th Floor
                                   Los Angeles, CA 90071-2899
                                   Tel: (213) 430-6000
                                   Fax: (213) 430-6407




                                      9
Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 14 of 15




                             Eugene Y. Mar
                             Winston Liaw
                             Daniel C. Callaway (Pro Hac Vice)
                             Stephanie Skaff (Pro Hac Vice)
                             FARELLA BRAUN + MARTEL, LLP
                             235 Montgomery Street, 18th Floor
                             San Francisco, CA 94104
                             Telephone: (415) 954-4400
                             Facsimile: (415) 954-4480
                             emar@fbm.com
                             wliaw@fbm.com
                             dcallaway@fbm.com
                             sskaff@fbm.com

                             Attorneys for Defendant Google LLC




                               10
       Case 6:20-cv-00101-ADA Document 149 Filed 09/21/21 Page 15 of 15




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on September 16, 2021, all counsel of record who have appeared in this case are being

served with a copy of the foregoing via the Court’s CM/ECF system.

Dated: September 16, 2021                           /s/ Michael O’Donnell
                                                        Michael O’Donnell




                                               11
